 

Exhibit 10.24

 

[g201503181738222297345.jpg]

Form of Notice to Guarantor

Notice To Guarantor

You are being asked to guarantee the debt described in the guaranty instrument
below, including all future debts of the borrower entered into with the
creditor.  Think carefully before you do. If Borrower doesn’t pay the debt, you
will have to. Be sure you can afford to pay if you have to, and that you want to
accept this responsibility.

You may have to pay up to the full amount of the debt, including all interest,
if Borrower does not pay. You may also have to pay late fees and reasonable
collection costs, which increase this amount.

The Bank can collect this debt from you without first trying to collect from
Borrower. The Bank can use the same collection methods against you that can be
used against Borrower, such as suing you, garnishing your wages, etc. If this
debt is ever in default, that fact may become a part of your credit record.

This notice is not the contract that makes you liable for the debt.

I certify that I read and understood the notice above before signing the
attached guaranty instrument.

 

(Entity Name)

 

 

 

 

 

 

 

By:

(Entity Name)

 

 

 

 

By:

(Entity Name)

 

 

 

 

(State of Incorporation)

 

 

 

 

 

By:

 \s\ Dirk A. Montgomery

 

 

December 15, 2014

 

 

 

Dirk A. Montgomery,

 

 

 

 

 

 

Executive Vice President and

 

 

 

 

 

 

Chief Financial Officer

 

 

 



{29820939;1}630071 (11/13) Attorney Prepared

Page 1 of 4

 

 

--------------------------------------------------------------------------------

 

[g201503181738243237346.jpg]

Form of Unconditional Guaranty

This guaranty of __________________________ (“Guarantor”) dated December 15,
2014, provides:

Whereas ________________ (herein, whether one or more, the “Borrower”), desires
to transact business with and to obtain credit or a continuation of credit from
SunTrust Bank, its present and future affiliates and their successors and
assigns (collectively, “SunTrust”); and

Whereas, SunTrust is unwilling to extend or continue credit to Borrower unless
it receives a guaranty from the undersigned Guarantor with respect to the
Obligations, as defined below, of Borrower to SunTrust;

Now, Therefore, in consideration of the premises and of other good and valuable
consideration and in order to induce SunTrust from time to time, in its sole
discretion, to extend or continue credit to or enter into other transactions
with Borrower, Guarantor absolutely and unconditionally guarantees to SunTrust
performance and payment when due, whether by acceleration or otherwise, of any
and all Obligations of Borrower to SunTrust, together with all interest and
charges related thereto, and reasonable attorneys’ fees, reasonable costs and
reasonable expenses of collection incurred by SunTrust in enforcing the
Obligations or this guaranty, subject to the provisions contained herein.

1.

The term “Obligations” or “Obligation” as used herein shall include, without
limitation, any and all liabilities, obligations, agreements and undertakings of
Borrower to SunTrust in any amount, whether now existing or hereafter arising
(including those owed by Borrower to others and acquired by SunTrust through
purchase, assignment or otherwise), however created, evidenced or arising,
whether individually or jointly with others, and whether absolute or contingent,
direct or indirect, as maker, endorser, guarantor, surety or otherwise,
liquidated or unliquidated, matured or unmatured, whether or not secured by
collateral, and including, without limitation, (a) all obligations to perform or
forbear from performing any acts, (b) all overdrafts on deposits or accounts
maintained by Borrower with SunTrust, (c) all liabilities, obligations,
agreements and undertakings of Borrower  to SunTrust pursuant to any interest
rate hedge agreement or other derivative transaction agreement or any foreign
exchange contract or any application or other agreement requesting SunTrust to
issue any letter of credit including, without limitation, the obligation of
Borrower to reimburse SunTrust for all amounts funded by SunTrust pursuant to
any such letter of credit (d) all obligations and other liabilities of
Borrower  to SunTrust  in respect of any of the following services (i) any
treasury or other cash management services, including, without limitation,
automated clearing house (ACH) origination and other funds transfer, depository
(including, without limitation,  cash vault and check deposit),  zero balance
account and sweep,  returned items processing,  controlled disbursement,
positive pay, lockbox,  account reconciliation and information
reporting,  payables outsourcing, payroll processing, and  trade finance
services, and (ii) card services, including, without limitation,  credit card
(including, without limitation, purchasing card and commercial card), prepaid
card (including, without limitation,  payroll, stored value and gift cards),
merchant services processing, and debit card services and (e) all reasonable
costs of collection and protection of SunTrust’s rights, including attorneys’
fees allowed by law (in the amount of 15% of the principal and interest secured
hereby if guaranty is governed by the laws of Georgia), whether such collection
or protection occurs prior to, during, or after any bankruptcy proceedings filed
by or against Borrower; provided, however, that “Obligations” will not include
any Excluded Swap Obligation (as hereinafter defined). “Excluded Swap
Obligation” means any Swap Obligation (as hereinafter defined), if and to the
extent that all or any portion of this guaranty of such Swap Obligation is or
becomes illegal under the Commodity Exchange Act (7 U.S.C. §1 et seq.) (as
amended and, together with any successor statute, the “Commodity Exchange Act”),
or any rule, regulation or order of the Commodities Futures Trading Commission
(or the application or official interpretation of any thereof), by virtue of
Guarantor’s failure for any reason to constitute an “eligible contract
participant” as defined in the Commodity Exchange Act and the regulations
thereunder at the time that this guaranty becomes effective with respect to such
Swap Obligation.  If a Swap Obligation arises under a master agreement governing
more than one swap, the exclusion of such Swap Obligation under this guaranty
shall apply only to the portion of such Swap Obligation that is attributable to
swaps for which this guaranty is or becomes illegal. For purposes hereof, the
term “Swap Obligation” means any obligation to pay or perform under any
agreement, contract or transaction that constitutes a “swap” within the meaning
of section 1a(47) of the Commodity Exchange Act.  

2.

This guaranty is a continuing guaranty, shall remain in force irrespective of
any interruptions in the business relations of Borrower with SunTrust and shall
apply to and guarantee any balance which shall remain due by Borrower to
SunTrust; provided, however, that Guarantor may, by written notice delivered
personally to an officer of SunTrust or received by registered mail by an
officer of SunTrust, terminate this guaranty with respect to all Obligations of
the Borrower incurred or contracted by the Borrower or acquired by SunTrust
after the date on which the notice is actually received by such officer. Such
termination shall not be applicable to any Obligation incurred prior to the
receipt of such notice by SunTrust.

{29820939;1}630071 (11/13) Attorney Prepared

Page 2 of 4

 

 

--------------------------------------------------------------------------------

 

3.

SunTrust may at any time and from time to time, in the exercise of its sole
discretion, either before or after default by Borrower or revocation or
termination of this guaranty, without the consent of or notice to Guarantor, and
without incurring responsibility to Guarantor, or releasing or impairing the
liability of Guarantor, or any security available to SunTrust, upon or without
any terms or conditions:

a.

Change the manner, place, or terms of payment (including payment amounts and
rate of interest) and/or change or extend the time of payment, renew or alter
any Obligation, any collateral or security therefore, or any Obligation incurred
directly or indirectly in respect thereof, and this guaranty shall apply to the
Obligations as so changed, extended, renewed or altered;

b.

Sell, exchange, release, surrender, realize upon or otherwise deal with in any
manner and in any order any collateral or security at any time held by or
available to SunTrust for any Obligation, or for any obligations of Guarantor or
any person secondarily or otherwise liable for any of the Obligations; SunTrust
shall have full authority to adjust, compromise and receive less than the amount
due upon any such collateral;

c.

Exercise or refrain from exercising any rights against Borrower, Guarantor or
others, or otherwise act or refrain from acting;

d.

Release, compromise, or agree not to sue, in whole or in part, Borrower,
Guarantor or any other party obligated on any of the Obligations;

e.

Apply any sums received by it from any source to any Obligation or Obligations,
in such order as payments are applied under any promissory note outstanding from
Borrower to Bank. All payments shall be conclusively presumed to have been made
by Borrower and no payment shall operate to reduce the obligation of a Guarantor
unless, at the time such payments are made, written notice is delivered to an
officer of SunTrust that such payments are made by a Guarantor in reduction of
Guarantor’s liability hereunder, and such payments are actually made by
Guarantor; and

f.

Fail to set off and release, in whole or in part, any balance of any deposit
account or credit on its books in favor of Borrower, or any other person liable
for any of the Obligations, and may extend further credit in any manner to
Borrower, and generally deal with Borrower or any security or other person
liable for any of the Obligations as SunTrust, in its sole discretion, may see
fit.

4.

As security for the payment of the Obligations and the obligation of Guarantor
hereunder, Guarantor hereby assigns and grants a security interest to SunTrust
in (a) all property of Guarantor in or coming into the possession, control or
custody of SunTrust, or in which SunTrust has or hereafter acquires a lien,
security interest, or other right; and (b) any existing or hereafter created
lien or security interest in favor of Guarantor in any property of Borrower.

5.

Guarantor waives notice of future advances and notice of acceptance of the
guaranty and notice, including notice of default, on any Obligation to which it
may apply, and waives notice of presentment and demand for payment of any of the
Obligations, suit or other action taken by SunTrust against, and any other
notice to, Guarantor or to any other party liable for the Obligations. Guarantor
waives all defenses, offsets and counterclaims which Guarantor may at any time
have to any claim of SunTrust against Borrower. Except for any limitation which
is specified above with respect to the amount of the maximum liability of
Guarantor, this is an unconditional guaranty, and the liability of Guarantor to
SunTrust shall not be terminated or in any way limited by reason or as the
result of anything set forth or contained in any writing evidencing all or any
part of the Obligations, nor shall it be limited to a proportionate part of the
total of the Obligations. This is a guaranty of payment and not of collection
and Guarantor waives any right to require that any action be brought against
Borrower or any other person or to require that resort be had to any security or
to any balance of any deposit account or credit on the books of SunTrust in
favor of Borrower or any other person and agrees that SunTrust is not
responsible for the validity, perfection, recordation or enforceability of any
collateral or security for the Obligations.

6.

Guarantor hereby ratifies, confirms, and adopts all the terms, conditions,
agreements and stipulations of all notes and other evidences of the Obligations
heretofore or hereafter executed.  Without in any way limiting the generality of
the foregoing, Guarantor waives and renounces any and all homestead exemption
right Guarantor may have under or by virtue of the Constitution or laws of any
state, or the United States, as against the obligation hereby created, provided
however, that such waiver shall not apply to any obligation created hereunder
which arises from any of the Obligations that are consumer credit transactions;
and Guarantor does hereby transfer, convey and assign, and direct any Trustee in
Bankruptcy or receiver to deliver to SunTrust, a sufficient amount of property
or money in any homestead exemption that may be allowed to Guarantor to pay any
Obligation in full and all reasonable costs of collection.  Guarantor waives and
renounces any defense to any of the Obligations which may be available to or
could be asserted by Borrower, except for payment.  

7.

Guarantor subordinates all indebtedness of Borrower owing to Guarantor, whether
now existing or hereafter arising, to the Obligations. Guarantor further agrees
that it shall not be subrogated to, and will not enforce on its behalf, any
right of action which SunTrust may have against Borrower until every Obligation
shall have been paid in full. SunTrust shall have the right, immediately and
without further action by it, to set off against any obligation of Guarantor to
SunTrust, all money owed by SunTrust in any capacity to Guarantor, after the
occurrence of a default by Borrower and the failure of Borrower to cure such
default during any applicable grace or cure period.

{29820939;1}630071 (11/13) Attorney Prepared

Page 3 of 4

 

 

--------------------------------------------------------------------------------

 

8.

A subsequent guaranty by Guarantor shall not be deemed to be in lieu of or to
supersede or terminate this guaranty but shall be construed as an additional or
supplementary guaranty unless otherwise expressly provided therein; and in the
event Guarantor, or any other guarantor, has given to SunTrust a previous
guaranty or guaranties, this guaranty shall be construed to be an additional or
supplemental guaranty, and not to be in lieu thereof or to terminate such
previous guaranty or guaranties unless expressly so provided herein.
Notwithstanding the foregoing to the contrary, in the event any previous or
subsequent guaranty by Guarantor does not exclude an Excluded Swap Obligation,
the terms of this guaranty as it relates to any Excluded Swap Obligation will
control.  

9.

This guaranty shall be binding on the Guarantor, notwithstanding the failure of
any further contemplated guarantor(s) to execute similar instruments and
notwithstanding the fact that the signature of one or more other parties
guaranteeing the Obligations or any other existing or future signature shall be
forged or unauthorized. The revocation of this guaranty in the manner permitted
hereunder by Guarantor or any other party guaranteeing the Obligation, or the
release by SunTrust of any one or more parties guaranteeing the Obligations, or
the death of Borrower or Guarantor or any other party guaranteeing the
Obligations, shall not affect or limit the liability of Guarantor, and SunTrust
shall be under no duty to notify Guarantor of any such revocation, release or
death.

10.

Guarantor warrants to SunTrust that Guarantor has adequate means to obtain from
Borrower on continuing basis information concerning the financial condition of
Borrower and that Guarantor is not relying on SunTrust to provide such
information either now or in the future. Guarantor waives all errors and
omissions in connection with SunTrust’s administration of the Obligations except
behavior which amounts to gross negligence or willful misconduct. Guarantor
represents and warrants that as of the date of this Guaranty it is an “eligible
contract participant” as defined in the Commodity Exchange Act.

11.

No invalidity, irregularity or unenforceability of all or any part of the
Obligations or of any collateral or security therefor shall affect, impair, or
be a defense to this guaranty, and this guaranty is a primary obligation of
Guarantor.

12.

The term “Guarantor” as used herein shall mean the undersigned Guarantor and if
the undersigned is a partnership or limited liability company, the obligations
and liability of Guarantor shall remain in full force and applicable
notwithstanding any changes in the identity of the parties comprising the
partnership or limited liability company, and the term “Guarantor” shall include
any altered or successor partnership, limited liability company or other legal
entity, and the predecessor partnership or limited liability company, and their
partners or member/managers shall not thereby be released from any obligation or
liability.

13.

No delay on the part of SunTrust in exercising any rights hereunder or failure
to exercise the same shall operate as a waiver of such rights; no notice to or
demand on Guarantor shall be deemed to be a waiver of the obligation of
Guarantor or of the right of SunTrust to take further action without notice or
demand as provided herein; nor in any event shall any modification or waiver of
the provisions of this guaranty be effective unless in writing signed by
SunTrust nor shall any such waiver be applicable except in the specific instance
for which given.

14.

Notwithstanding the fact that the Obligations of Borrower may have been paid in
full and this guaranty form may have been returned to Guarantor, the obligations
of Guarantor hereunder shall continue in full force and effect with respect to
any amounts that SunTrust may ever be required to repay under any Bankruptcy or
insolvency laws.

15.

This guaranty shall not be construed to impose any obligation on SunTrust to
extend or continue any credit at any time.

16.

Notice: This Section Does Not Apply To Transactions Governed by the Laws of
North Carolina or West Virginia.

WAIVER OF JURY TRIAL. GUARANTOR AND SUNTRUST HEREBY KNOWINGLY, VOLUNTARILY,
INTENTIONALLY, AND IRREVOCABLY WAIVE, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, THE RIGHT EITHER OF THEM MAY HAVE TO A TRIAL BY JURY IN RESPECT
TO ANY LITIGATION, WHETHER IN CONTRACT OR TORT, AT LAW OR IN EQUITY, BASED
HEREON OR ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS GUARANTY AND ANY
OTHER DOCUMENT OR INSTRUMENT CONTEMPLATED TO BE EXECUTED IN CONJUNCTION WITH
THIS GUARANTY, OR ANY COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS (WHETHER
VERBAL OR WRITTEN) OR ACTIONS OF ANY PARTY HERETO.  THIS PROVISION IS A MATERIAL
INDUCEMENT FOR SUNTRUST ENTERING INTO OR ACCEPTING THIS GUARANTY.  FURTHER,
GUARANTOR HEREBY CERTIFIES THAT NO REPRESENTATIVE OR AGENT OF SUNTRUST, NOR
SUNTRUST’S COUNSEL, HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUNTRUST WOULD
NOT, IN THE EVENT OF SUCH LITIGATION, SEEK TO ENFORCE THIS WAIVER OF RIGHT TO
JURY TRIAL PROVISION.

17.

Each reference herein to Borrower shall be deemed to include Borrower and its
successors and assigns.  Each reference herein to SunTrust shall be deemed to
include its successors and assigns, in whose favor the provisions of this
guaranty shall also inure. Each reference herein to Guarantor shall be deemed to
include heirs, executors, administrators, legal representatives, successors and
assigns, all of whom shall be bound by the provisions of this guaranty.

{29820939;1}630071 (11/13) Attorney Prepared

Page 4 of 4

 

 

--------------------------------------------------------------------------------

 

18.

Guarantor agrees that certain material events and occurrences relating to this
guaranty bear a reasonable relationship to the laws of Florida.  This guaranty
shall be governed the laws of such jurisdiction and, unless applicable law
provides otherwise, in the event of any legal proceeding arising out of or
related to this guaranty, the guarantor consents to the jurisdiction and venue
of any court located in such jurisdiction.  To the extent that any provision in
this guaranty is inconsistent with applicable law, SunTrust will comply with
applicable law.

The undersigned Guarantor has read, understands and agrees to the provisions of
this guaranty and has executed the same voluntarily under seal, with full
authority and with the intent to be legally bound by its terms, conditions and
obligations.

 

 

(Entity Name)

 

 

 

 

 

 

 

 

By:

(Entity Name)

 

 

 

 

By:

(Entity Name)

 

 

 

(State of Incorporation)

 

 

 

By:

\s\ Dirk A. Montgomery

 

 

Dirk A. Montgomery,

 

 

Executive Vice President and Chief Financial Officer

 

{29820939;1}630071 (11/13) Attorney Prepared

Page 5 of 4

 

 